Citation Nr: 1435230	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  12-28 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tricompartmental degenerative arthritis with bipartite patella, right knee.

2.  Entitlement to a rating in excess of 10 percent for metatarsalgia of the left foot.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to September 1967.  With regard to the right knee and TDIU issues, this matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 10 percent rating for tricompartmental degenerative arthritis with bipartite patella, right knee.  In March 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

During the course of this appeal, the Veteran raised a claim of entitlement to TDIU.  The RO recognized that the TDIU claim was part and parcel of the claim for a higher disability rating for the right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the RO included the TDIU as part of this appeal in the most recent supplemental statement of the case (SSOC) in January 2004.  The TDIU issue is now part of the appeal before the Board.

The Veteran additionally initiated an appeal seeking to establish service connection for posttraumatic stress disorder (PTSD).  The PTSD issue was addressed with a statement of the case (SOC) in December 2013.  However, following the December 2013 SOC the Veteran submitted written correspondence expressly withdrawing that appeal ("I wish to drop the PTSD claim at this point").  The PTSD issue was never perfected for Board review with a VA Form 9 or substantive appeal submission.

A December 2013 RO rating decision awarded service connection for metatarsalgia of the left foot disability with a 10 percent disability rating, and the Veteran's correspondence later that month (the same correspondence that withdrew the appeal of the PTSD claim) includes the statement: "The left foot problem was on the same claim and I wish to continue that as my foot gets worse and has more pain as time[] goes by."  This appears to express the Veteran's desire to proceed with appellate review seeking a higher disability rating for the left foot disability.  The Board views this as reasonably constituting a notice of disagreement initiating an appeal of the initial disability rating assigned in the December 2013 RO rating decision granting service connection for left foot metatarsalgia.  This left foot disability rating issue has not yet been addressed by an SOC.

The issues of a rating in excess of 10 percent for metatarsalgia of the left foot and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 9, 2009, the Veteran's right knee disability featured mild instability of the joint and an enlarged lateral facet of a bipartite patella with subsequent quadriceps weakness that manifested in recurrent buckling and giving-way that reasonably approximated mild subluxation or lateral instability.  The Veteran's right knee disability did not manifest in arthritis detectable with x-ray imaging, ankylosis, nor dislocated semilunar cartilage with frequent locking and effusion, nor symptomatic removal of semilunar cartilage, nor flexion limited to 60 degrees, nor extension limited to the 5 degree position, nor malunion of the tibia and fibula, nor recurrent subluxation or lateral instability greater than slight in degree.

2.  From December 9, 2009, the Veteran's right knee disability features arthritis confirmed by x-ray imaging manifesting in some intermittent pain and objective crepitus; it also features mild instability of the joint and an enlarged lateral facet of a bipartite patella with subsequent quadriceps weakness that manifests in recurrent buckling and giving-way that reasonably approximates mild subluxation or lateral instability.  The Veteran's right knee disability does not manifest in ankylosis, nor dislocated semilunar cartilage with frequent locking and effusion, nor symptomatic removal of semilunar cartilage, nor flexion limited to 60 degrees, nor extension limited to the 5 degree position, nor malunion of the tibia and fibula, nor recurrent subluxation or lateral instability greater than slight in degree.


CONCLUSIONS OF LAW

1.  For the period prior to December 9, 2009, a rating in excess of 10 percent is not warranted for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.25 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2013).

2.  For the period from December 9, 2009, a 20 percent (but no higher) rating (combined, based on a formulation of 10 percent for instability under Code 5257 for instability and 10 percent for arthritis under Code 5003 for arthritis) is warranted for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.25 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of entitlement to a higher initial disability rating for right knee disability being addressed by a Board decision at this time arises from the initial rating assigned with a grant of service connection for the right knee disability.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2012 SOC and a July 2013 letter provided notice on the 'downstream' issue of entitlement to a higher initial disability rating, and a January 2014 SSOC readjudicated the matter after the Veteran had opportunity to respond.  The notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran's service treatment records (STRs) are in the record, and pertinent post-service treatment records have been secured including from VA and private medical providers.  The Veteran has been afforded VA examinations to evaluate the nature and severity of his right knee disability, including in August 2013 (documented in Virtual VA), June 2012, December 2009, and November 2007.  Upon review of the examination reports, the Board finds that they contain sufficient findings to provide probative medical evidence adequate for rating purposes.

The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.  The Board finds that the present record includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2014, the undersigned confirmed that the Veteran and his representative were aware of the requirements for establishing a higher disability rating for the right knee disability (the Veteran's representative recited the pertinent criteria of significance to their presentation).  The undersigned asked questions specifically tailored to identifying the Veteran's pertinent disability manifestations and functional impairment and also asked questions seeking to identify any outstanding sources of evidence (the Veteran confirmed that he was not receiving pertinent private treatment).  The Veteran and his attorney have not alleged a deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

The Veteran claims that his service-connected right knee disability has been more severe than reflected by the 10 percent rating assigned.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

'Staged' ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

38 C.F.R. § 4.71a includes multiple diagnostic codes that evaluate impairment resulting from knee disorders, including Code 5256 (ankylosis), Code 5257 (other impairment, including recurrent subluxation or lateral instability), Code 5258 (dislocated semilunar cartilage), Code 5259 (symptomatic removal of semilunar cartilage), Code 5260 (limitation of flexion), Code 5261 (limitation of extension), Code 5262 (impairment of the tibia and fibula), and Code 5263 (genu recurvatum).  

Under Code 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Code 5256.

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint.  38 C.F.R. § 4.71a, Code 5258.

Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Code 5259.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.

Under Code 5262, a 10 percent rating is available when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Code 5262.  Under Code 5263, a 10 percent rating is warranted for genu recurvatum.  38 C.F.R. § 4.71a, Code 5263.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59.

Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

A precedent opinion by VA General Counsel holds that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

This appeal arises from the original award of service connection for the right knee disability, with an effective date of October 31, 2005.

The Veteran's service-connected right knee disability has been rated by the AOJ under the provisions of multiple Codes in 38 C.F.R. § 4.71a.  The AOJ has awarded the 10 percent rating under Code "5003-5257," suggesting that the rating reflects consideration of degenerative arthritis rated on the basis of painful motion as well as consideration of instability of the right knee.  The June 2010 RO rating decision assigning the initial rating suggests that the basis of the rating was a finding of instability in the right knee, although the citation of Code 5003 may suggest that the 10 percent rating contemplates the Veteran's arthritis with a minimum degree of functional limitation.  As discussed below, the Board has reviewed this matter with consideration of both potential bases for ratings and finds, resolving reasonable doubt in the Veteran's favor, that a 10 percent rating is reasonably warranted under Code 5257 and a separate 10 percent rating is also reasonably warranted under Code 5003; the rating under Code 5003 is shown to be warranted from December 9, 2009 (the earliest evidence showing x-ray findings of degenerative joint disease / arthritis).  As separate ratings may be appropriately assigned under these Codes for the same knee, the Board finds that a combined 20 percent rating is reasonably shown to be warranted for the right knee disability in this case from December 9, 2009.

Significantly, many of the pertinent facts in this case are not in dispute.  The Veteran has repeatedly and consistently stated that he does not experience significant limitation of motion of the right knee.  For example, in November 2013 the Veteran submitted written correspondence reiterating: "You continually tell me my leg bends just fine having measured its range of motion at least three different times.  I agree I do not have limited range in my right knee.  I have tried to communicate that fact to all the people measuring my knee range of motion and in follow up letters to the VA.  So let[']s move on from there please."

The Board briefly observes that the VA examination reports of record, including in August 2013 (documented in Virtual VA), June 2012, December 2009, and November 2007 show ranges of motion for the right knee that do not meet any criteria for a compensable rating for either flexion or extension.  Some slight limitation of range of motion is shown in the recent August 2013 VA examination report, showing flexion to 135 degrees.  The Board has reviewed this information to provide the Veteran's claim with every consideration, but finds that the Veteran's acknowledgment that his right knee has no compensable limitation of motion is consistent with the medical evidence.  The Board notes, however, that VA treatment records document that the Veteran has a recorded history of symptom complaints involving some degree of pain in the right knee.

To summarize the generally consistent and generally undisputed findings in the pertinent medical evidence of record, the Board notes that the Veteran's right knee manifests arthritis shown by diagnostic imaging as of December 9, 2009 (but not prior to that date).  There has been no suggestion of ankylosis, no suggestion of dislocated or removed semilunar cartilage.  The right knee has consistently demonstrated a range of flexion not limited to 60 degrees (including with consideration of functional loss due to pain), a range of extension not limited to the 5 degree position (including with consideration of functional loss due to pain).  There has been no suggestion of malunion or impairment of the tibia and fibula, and no suggestion of genu recurvatum deformity.

X-ray diagnostic imaging has confirmed the diagnosis of arthritis in the Veteran's right knee, including as documented in the June 2012 VA examination report.  As discussed in the December 2009 VA examination report, however, April 2005 x-ray imaging of the right knee revealed no arthritis, only a bipartite patella, while the December 2009 x-ray of the right knee revealed "Modest tricompartmental degenerative joint disease."  The original April 2005 x-ray report is of record and expressly indicates "No radiographic signs of significant joint pathology."  Significantly, the November 2007 VA examination report confirms that based upon the x-ray imaging available at that time "he does not have degenerative joint disease (DJD) of the right knee."  Thus, the chronology presented by the accumulated medical evidence over the duration of the period on appeal indicates that the Veteran did not have arthritis / degenerative joint disease of the right knee shown by x-ray imaging prior to December 2009, but has arthritis shown by x-ray imaging from December 2009 onward.  Specifically, the x-ray evidence first revealing arthritis of the right knee is dated December 9, 2009.

The Veteran's contentions in this case have repeatedly and consistently focused upon his report of experiencing the right knee intermittently buckling beneath him, describing that the knee is not reliably stable and undermines his ability to walk, lift, or carry in connection with normal or occupational activities.  The August 2013 VA examination report of record shows that the Veteran reported that "On avg. his knees buckles around 4-5x day but can as much as 20 x/day."  The VA examination reports from August 2013, June 2012, and November 2007 indicate that no objective instability of the right knee was clinically observed during direct inspection; additional VA treatment reports (including in December 2010) also indicate no instability of the right knee during examination.  However, the December 2009 VA examination report confirmed finding mild "instability" upon examination at that time.  The December 2009 VA examination report shows an objective finding of "mild laxity posteriorly" also described as "mild" "anterior/posterior" "instability" of the right knee.  This was observed at 30 degrees of flexion.  No instability was observed at 30 degrees of flexion.  No medial/lateral instability was observed.  The examiner found no malunion, no false union, no flail, and no bony fibular tenderness or other abnormality.

A December 2010 VA orthopedic consultation report shows that no instability of the right knee was found at that time.  However, the report presented the explanation that the Veteran's bipartite patella of right knee involved a "secondary enlarged lateral facet patella with degenerative changes and subsequent quadriceps weakness."  The Veteran was "fitted with a patellar lateral buttress sports knee sleeve" at that time.

Several items of medical evidence of record show objective notation of crepitus upon motion of the right knee joint together with the Veteran's descriptions of pain and functional limitation.  The August 2013 VA examination report shows "+ right knee joint crepitus."  The August 2013 VA examination report also shows "Veteran reports right knee pain around one time per week.  Pain in right knee usually last from 1-2 hours.  Pain is usually inside the knee joint sometimes the pain radiates to the lower part of his upper leg in the form of a dull ache.  Most of the time pain is dull ache 2-3/10, with intermittent sharp pains of around 5-6/10.  Pain can be triggered by twisting his knee, climbing steps or ladders."

The June 2012 VA examination report shows "Mild crepitus R knee" with "Mildly antalgic gait." The June 2012 VA examination report shows that the Veteran reported "intermittent pain in R knee occurring once a week generalized in anterior knee," including "significant pain after one episode when he stepped off a curb."

The Board finds no reason to doubt the credibility and veracity of the Veteran's repeated and consistent testimony concerning the tendency for his knee to buckle and give way beneath him.  The Board finds no reason to doubt the credibility and veracity of the several witness statements submitted confirming that the Veteran's knee has been observed to buckle and give way beneath him.  The Veteran's testimony regarding intermittent pain of the right knee is also considered credible.

The Board finds that Code 5257 is appropriate for application, as Code 5257 applies to "other impairment" of the knee beyond that contemplated in the other Codes.  The criteria for a 10 percent rating under Code 5257 contemplate slight recurrent subluxation or lateral instability of the knee.  The Board recognizes that lateral instability of the right knee has not been found when tested for in any of the competent medical evidence of record.  However, the Board has considered that the Veteran has been medically objectively shown to have structural impairment of the knee involving "mild" "anterior/posterior" "instability" of the right knee (in the December 2009 VA examination report) as well as a bipartite patella of right knee causing a "secondary enlarged lateral facet patella with degenerative changes and subsequent quadriceps weakness."  Considering these objective findings together with the credible testimony regarding the symptom manifestations of the right knee structural problems resulting in the knee buckling and giving way beneath the Veteran, the Board finds that the Veteran's right knee instability most nearly approximates the level of disability contemplated by slight recurrent subluxation or lateral instability under Code 5257.  The Board finds that the symptoms approximating such instability are reasonably shown throughout the period on appeal, as appears to have been contemplated by the 10 percent initial rating previously assigned by the AOJ.

Accordingly, the Board finds that a 10 percent rating is warranted for the right knee disability under Code 5257 throughout the period on appeal.

The Board finds that no rating in excess of 10 percent is warranted under Code 5257.  A rating in excess of 10 percent under Code 5257 requires a showing of disability more nearly approximating "moderate" recurrent subluxation or lateral instability.  The objective medical findings of record do not tend to indicate that the Veteran's right knee instability is more than mild in degree.  Notably, as discussed above, no medical evidence indicates any objective finding of subluxation, most of the medical evidence shows no detectable instability of the right knee of any degree, and the most supportive medical evidence indicates no more than "mild" instability when instability is clinically observed.  Thus, the Board finds that a rating in excess of 10 percent for instability of the right knee is not warranted under Code 5257.

The Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Here, Code 5257 (subluxation or lateral instability) is not predicated on limitation motion.  Therefore, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are not applicable to the rating under Code 5257.

The Board has given careful consideration to the question of whether the Veteran may be further entitled to a separate rating for his arthritis of the right knee under Code 5003.  Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating (but no higher) under Code 5003 is warranted from December 9, 2009 (but no earlier), alongside the rating under Code 5257.  In this regard, the evidence establishes objective diagnostic imaging confirming arthritis of the right knee from December 9, 2009, onward, without associated limitation of motion to a compensable degree.  X-ray imaging prior to December 9, 2009, shows no degenerative joint disease / arthritis of the right knee.  The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 , and the holding in DeLuca.  The Board recognizes that the evidence is not unequivocal with regard to establishing objective signs of painful motion during examinations, but the Board notes that the record contains objective medical evidence of crepitus in the right knee and the Veteran has credibly reported that he experiences intermittent pain in the right knee associated with some interference with gait and function during the period from December 9, 2009.  The recent August 2013 VA examination report also shows a small degree of limitation of motion, with right knee flexion limited to 135 degrees.  Resolving reasonable doubt in the Veteran's favor, the Board finds that some degree of functional limitation of motion (noncompensable under Codes 5260 and 5261) is indicated to be associated with the Veteran's x-ray confirmed arthritis of the right knee since December 9, 2009.  On the basis of this finding, the Veteran is entitled to a minimum 10 percent rating under Code 5003 from December 9, 2009 (but no earlier).

In sum, then, the Board finds that a 10 percent rating is warranted under Code 5257 throughout the period on appeal, and a 10 percent rating is warranted under Code 5003 from December 9, 2009.  As separate ratings may be assigned for the right knee disability under these two Codes, both ratings are for assignment for the period (from December 9, 2009) when the rating under Code 5003 is warranted.  Thus, no rating in excess of 10 percent is warranted prior to December 9, 2009, and a combined 20 percent rating for the right knee disability is reasonably warranted from December 9, 2009.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no objective evidence nor subjective indication of right knee ankylosis, dislocated semilunar cartilage with frequent episodes of 'locking' with pain and effusion into the joint, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  See Codes 5256, 5258, 5259, 5262, 5263.  There is no objective evidence nor subjective indication of right knee limitation of motion to a compensable degree in either flexion or extension.  See Codes 5260, 5261.  The Veteran does not contend otherwise, and has clearly presented this appeal on the basis of his desire for his VA disability compensation to more appropriately contemplate his experience of instability of his right knee.

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the AOJ refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of right knee disability, but a greater degree of right knee disability is not shown.  The Veteran's claim for increased ratings for his right knee disability is based upon his reported symptoms of degenerative changes / arthritis of the knee and instability / giving-way of the knee.  These symptoms are contemplated by Code 5003 for arthritis and Code 5257 for "other" impairment of the knee including symptoms approximating recurrent subluxation or lateral instability of the knee.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.

The Board has considered whether the matter of entitlement to a TDIU has been raised in connection with the rating issue on appeal at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has expressly raised a claim of entitlement to TDIU which has been established by the AOJ as part of this appeal; the Board addresses the TDIU claim in the remand section of this decision, below.


ORDER

For the period prior to December 9, 2009, a rating in excess of 10 percent for right knee tricompartmental degenerative arthritis with bipartite patella is denied.

For the period from December 9, 2009, a 20 percent (but no higher) combined schedular rating (based on a formulation of 10 percent for instability under Code 5257 for instability and 10 percent for arthritis under Code 5003 for arthritis) is granted for the Veteran's right knee tricompartmental degenerative arthritis with bipartite patella, subject to the regulations governing the payment of monetary awards.


REMAND

Manlincon Issue

As discussed in the Introduction above, the Veteran has filed a timely notice of disagreement initiating an appeal for an initial disability rating in excess of 10 percent for newly service-connected metatarsalgia of the left foot.  Review of the record reveals that no SOC has been issued addressing this issue.  A remand for such action is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this claim is not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

TDIU

The claim for a TDIU rating is inextricably intertwined with the issue being remanded (adjudication of the pending rating issue may impact upon whether the Veteran meets criteria for a TDIU and, furthermore, a TDIU claim may potentially be considered part and parcel of the pending rating issue under Rice).  Final appellate review of the TDIU issue must be deferred until development and adjudication of the intertwined issue is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1  The AOJ should review the record and ensure compliance with all VCAA notice and assistance requirements with respect to the issues remaining on appeal.

2.  The AOJ should issue an appropriate SOC in the matter of a rating in excess of 10 percent for left foot metatarsalgia.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

3.  The AOJ should then review the record and readjudicate the claims remaining on appeal (with appropriate resolution of any pending claim inextricably intertwined with the TDIU rating issue).  If any claim on appeal remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


